
	

116 S1988 IS: Incentivizing Offshore Wind Power Act
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1988
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2019
			Mr. Carper (for himself, Ms. Collins, Mr. Brown, Mr. Cardin, Mr. Coons, Mr. King, Mr. Menendez, Mr. Reed, Mr. Schatz, Ms. Warren, Mr. Whitehouse, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the energy credit for offshore wind
			 facilities.
	
	
		1.Short title
 This Act may be cited as the Incentivizing Offshore Wind Power Act.
		2.Extension of energy credit for offshore wind facilities
 (a)In generalSection 48(a)(5) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(F)Qualified offshore wind facilities
 (i)In generalIn the case of any qualified offshore wind facility— (I)subparagraph (C)(ii) shall be applied by substituting January 1 of the applicable year (as determined under subparagraph (F)(ii)) for January 1, 2020,
 (II)subparagraph (E) shall not apply, and (III)for purposes of this paragraph, section 45(d)(1) shall be applied by substituting January 1 of the applicable year (as determined under section 48(a)(5)(F)(ii)) for January 1, 2020.
							(ii)Applicable year
 (I)In generalFor purposes of this subparagraph, the term applicable year means the later of— (aa)calendar year 2027, or
 (bb)the calendar year subsequent to the first calendar year in which the Secretary, in consultation with the Secretary of Energy, determines that the United States has increased its offshore wind capacity by not less than 3,000 megawatts as compared to such capacity on January 1, 2020.
 (II)Exclusion of certain facilitiesFor purposes of subclause (I)(bb), the Secretary shall not include any increase in offshore wind capacity which is attributable to any facility the construction of which began before January 1, 2020.
							(iii)Qualified offshore wind facility
 For purposes of this subparagraph, the term qualified offshore wind facility means a qualified facility described in paragraph (1) of section 45(d) which is located in the inland navigable waters of the United States, including the Great Lakes, or in the coastal waters of the United States, including the territorial seas of the United States, the exclusive economic zone of the United States, and the outer Continental Shelf of the United States.
 (iv)Report on offshore wind capacityOn January 15, 2026, and annually thereafter until the calendar year described in clause (ii)(I)(bb), the Secretary, in consultation with the Secretary of Energy, shall issue a report to be made available to the public which discloses the increase in the offshore wind capacity of the United States, as measured in total megawatts, since January 1, 2020.
						.
 (b)Effective dateThe amendment made by this section shall apply to periods after December 31, 2016, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).
			
